t c memo united_states tax_court patrick j sheedy and karen j sheedy petitioners v commissioner of internal revenue respondent docket no filed date jonathan p decatorsmith for petitioners mayer y silber and david s weiner for respondent memorandum findings_of_fact and opinion laro judge petitioners patrick j sheedy and karen j sheedy petitioned the court to redetermine deficiencies respondent determined in their through federal income taxes of dollar_figure dollar_figure and dollar_figure respectively and sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure respectively following concessions we decide whether petitioners are due a refund of federal_income_tax paid in connection with mr sheedy’s exercise of employee nonstatutory stock_options we hold they are not findings_of_fact the parties filed with the court a stipulation of facts and accompanying exhibits we find the stipulated facts accordingly petitioners resided in illinois when they petitioned the court 1unless otherwise indicated section references are to the applicable version of the internal_revenue_code code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded 2the parties agree that petitioners received interest_income of dollar_figure in are entitled to mortgage interest deductions of dollar_figure dollar_figure and dollar_figure in through respectively are entitled to deductions for real_estate_taxes paid of dollar_figure and dollar_figure in and respectively and are entitled to charitable_contribution deductions of dollar_figure and dollar_figure in and respectively petitioners concede that they are liable for accuracy-related_penalties under sec_6662 on portions of the deficiencies relating to the disallowed charitable_contribution deductions for and and respondent concedes that petitioners are not liable for accuracy-related_penalties under sec_6662 on the remaining portions of the deficiencies i petitioner patrick j sheedy petitioner graduated from the university of wisconsin at oshkosh in with a bachelor of science degree in history over the past years he has held numerous positions of varying responsibility within the lending industry including but not limited to executive manager mortgage underwriter credit supervisor and loan officer he has received on-the-job training in consumer lending mortgage lending bank financial products and mortgage-backed_securities ii pcfc and pchli people’s choice home loan inc pchli was formed in by neil kornswiet and began originating loans in people’s choice financial corp pcfc and people’s choice funding inc funding were each formed in date with funding being a wholly owned subsidiary of pcfc pursuant to a restructuring on date pcfc became the parent_corporation of pchli and funding ostensibly to qualify as a real_estate_investment_trust reit 3as part of the restructuring pcfc conducted a common_stock offering in which it sold big_number shares of common_stock at dollar_figure per share after an initial purchaser’s discount fees and expenses the offering yielded to pcfc net_proceeds of dollar_figure million under the restructuring pchli’s outstanding shares of convertible preferred_stock were redeemed for dollar_figure million and each share of pchli common_stock was exchanged for shares of pcfc common_stock plus a pro_rata share of a dividend totaling dollar_figure million for federal_income_tax purposes after the restructuring pcfc was for the most part a holding_company with few assets or liabilities apart from its subsidiary interests pcfc operated as a reit from date until at least date when it filed a petition for chapter bankruptcy in the u s bankruptcy court for the central district for california bankruptcy court throughout that time pcfc originated sold securitized and serviced residential nonprime loans through its wholly owned reit subsidiaries pchli and funding the majority of those operations however were conducted through pchli iii petitioner’s employment with pchli pchli employed petitioner from date through date first as its chief credit officer then as its chief operating officer and lastly as a regional sales manager for his services he earned a base salary of between approximately dollar_figure and dollar_figure per year the former for work as an executive and the latter for that of a manager additionally pchli granted petitioner an option on pcfc stock together with other compensation such as a one-time loyalty payment iv grant of options to petitioner in connection with the restructuring on date pcfc granted to petitioner the option to purchase dollar_figure shares of pcfc common_stock at dollar_figure21347 per share the options which the parties stipulated are nonstatutory stock_options expired three months following petitioner’s termination with pchli the stock_option grant was made under the pcfc stock incentive plan incentive agreement the incentive agreement defined the fair_market_value of a share of pcfc common_stock to mean on any given date the fair_market_value of a share of pcfc common_stock as determined by the compensation committee of the board_of directors committee the incentive agreement specified that the committee’s determination of fair_market_value was final binding and conclusive on pcfc its affiliates and each participant as relevant here the incentive agreement required only that the committee determine the fair_market_value of pcfc stock without regard to any nonlapse restrictions v petitioner’s exercise of the options after departing from pchli in date petitioner exercised most of his options on date exercise date purchasing big_number shares of pcfc stock in connection with his exercise of the options petitioner represented to pcfc that he was an accredited investor as that term is defined in rule of 4pchli had granted to petitioner an option to acquire its stock canceled options which petitioner did not exercise the canceled options were exchanged for an option on pcfc stock as part of the restructuring of pcfc and pchli regulation d under the securities act of act that he was aware of pcfc’s business affairs and financial condition and that he had acquired sufficient information about pcfc to reach an informed and knowledgeable decision to acquire the pcfc stock petitioner also acknowledged that he understood that the pcfc stock constituted restricted securities under the act finally petitioner expressed familiarity with the provisions of securities_and_exchange_commission sec rule under the act specifically that he understood that public resale of the pcfc stock was generally not allowed until after a holding_period of at least one year in addition to executing these representations petitioner paid to pcfc a total of dollar_figure consisting of the dollar_figure options purchase_price big_number shares times dollar_figure21347 exercise price and withholding_tax of dollar_figure pcfc determined that the value of its stock on the exercise date was dollar_figure per share and that the stock award was worth dollar_figure big_number shares times dollar_figure per share minus the dollar_figure purchase_price vi pcfc’s ipo consideration on or before date pcfc contemplated an initial_public_offering ipo of its stock in anticipation thereof pcfc filed with the sec a form s-11 5we note that big_number times dollar_figure1347 is dollar_figure5 and not dollar_figure registration_statement in date the same month petitioner terminated his employment with pchli the record does not include a copy of the form s-11 but a corporate resolution adopted on date authorized pcfc’s designated officers to file that registration_statement with the sec for an ipo of pcfc stock with a primary offering price of up to dollar_figure million inclusive of an underwriters’ over-allotment option of pcfc ultimately did not go public vii trading of pcfc stock a fbr fbr capital markets inc fbr formerly friedman billings ramsey co inc is an investment adviser offering investment banking sales and trading services fbr’s relationship with pcfc goes at least as far back as its role in serving as the lead underwriter in connection with the restructuring as of fbr was a registered broker-dealer that was a member of the national association of securities dealers nasd and nasdaq also during fbr was a nasdaq market maker for nearly stocks and its research department covered approximately companies from date through at least may 6form s-11 is filed pursuant to the act for registration of a securities issued by reits or b securities issued by other issuers whose primary business is that of acquiring and holding for investment real_estate or interests in real_estate or interests in other similarly-situated issuers see c f_r sec dollar_figure fbr was the leading bookrunner ie the market leader for private resale of securities to institutions under sec rule 144a under the act as a market maker in fbr operated a bid-ask spread in which it matched buyers and sellers in the purchase and sale of stock in over-the-counter markets fbr recorded each transaction in a proprietary software platform and the parties have stipulated transactions of pcfc stock traded through fbr b pcfc trading activity pcfc shares were not publicly traded but bought and sold mostly if not entirely through fbr fbr maintained a trading desk with the ability to facilitate secondary trading among and between accredited investors and qualified institutional buyers fbr did not set these prices but reported prices resulting from a bid-ask process in which it acted as the market maker between date and date fbr traded pcfc stock on each of days the price per share ranged between dollar_figure and dollar_figure and the volume of shares traded ranged between and big_number shares pcfc stock was last traded at dollar_figure per share on date and has not traded since then as relevant here fbr placed the following pcfc shares into the market during and trade_date date date date date date date date date price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure volume big_number big_number big_number big_number big_number big_number big_number big_number c petitioner’s attempts to sell the pcfc stock from late october through date petitioner repeatedly tried to sell his pcfc stock through fbr without success indeed he owned the pcfc stock at the time of trial petitioner was not alone in his inability to sell the pcfc stock a fellow manager also experienced difficulty selling approximately big_number shares around the same time viii pcfc’s financial deterioration pcfc’s financial condition deteriorated significantly between and the company was depleting cash its cash and cash equivalents decreased from dollar_figure million to dollar_figure9 million between yearend and yearend the company’s future growth prospects were limited its yearend retained earnings_of more than dollar_figure million had transformed into an accumulated deficit of more than dollar_figure million by yearend at yearend its assets of approximately dollar_figure8 billion marginally exceeded its liabilities of approximately dollar_figure9 billion the liabilities likewise showed minimal potential for turnaround for example between yearend and yearend its liabilities for mortgage- backed securities ballooned from less than dollar_figure billion to more than dollar_figure billion finally pcfc’s consolidated financial statements for yearend indicated a per share book_value of approximately dollar_figure dollar_figure8 million total equity divided by big_number shares outstanding but its consolidated financial statements for yearend indicated a per share book_value of approximately dollar_figure dollar_figure5 million total equity divided by big_number shares outstanding in the end pcfc’s financial troubles were too great to overcome and it declared bankruptcy in date ix issuance of form_w-2 pchli issued to petitioner for a form_w-2 wage and tax statement reporting wages tips and other compensation of dollar_figure and federal_income_tax withheld of dollar_figure reported in box of the form_w-2 was code v indicating that petitioner received income from the exercise of nonstatutory stock_options of dollar_figure dollar_figure stock award less dollar_figure options price according to the instructions for form_w-2 amounts in box accompanied by code v report the spread from the employee’s exercise of the nonstatutory stock_options ie the difference between the fair_market_value of the stock and the exercise price of the options x federal_income_tax returns petitioners filed a joint federal_income_tax return original return on which they reported income from the exercise of the options as taxable_income they later filed an amended joint federal_income_tax return claiming a theft_loss of dollar_figure with respect to the pcfc stock after subtracting the dollar_figure limitation imposed by sec_165 and applying the adjusted_gross_income limitation under sec_165 petitioners calculated their theft_loss for federal_income_tax purposes as dollar_figure and they claimed that amount as an increased itemized_deduction for after also claiming increased exemptions of dollar_figure petitioners requested reversal and repayment of dollar_figure of federal income taxes their refund request was denied xi notice_of_deficiency and petition respondent issued to petitioners a notice_of_deficiency with respect to their through federal income taxes as relevant here respondent allowed petitioners a dollar_figure short-term_capital_loss for under sec_165 but 7calculated as dollar_figure minus the dollar_figure limitation imposed by sec_165 minus of petitioners’ adjusted_gross_income as reported on the original return dollar_figure imposed by sec_165 limited the allowable loss for that year to dollar_figure under sec_1211 and allowed petitioners a dollar_figure capital_loss_carryover under sec_1212 in response to the notice_of_deficiency petitioners petitioned the court opinion i overview at issue is whether petitioner’s exercise of pcfc nonstatutory stock_options resulted in gross_income and if so the fair_market_value of the stock on the exercise date respondent asserts that the fair_market_value of pcfc stock on the exercise date was dollar_figure per share and that petitioners must include as gross_income the fair_market_value of the stock acquired dollar_figure less the options purchase_price dollar_figure or dollar_figure under sec_83 petitioners mainly contend that the pcfc stock was worthless on the exercise date and that petitioner was unable to participate in the market to sell the stock petitioners also assert that respondent bears the burden of producing reasonable and probative information to support 8respondent’s determinations in the notice_of_deficiency with respect to the capital_loss and the capital_loss_carryover offered no supporting legal analysis respondent asserts on brief that the loss and the loss carryover were allowed due to the worthlessness of the pcfc stock in on the basis of that concession we determined the relevant code sections for clarity 9respondent allowed petitioners a worthless_security deduction in the notice_of_deficiency and respondent’s brief is consistent on this point the deficiency because as petitioners see it they have raised a reasonable dispute with respect to income reported on form_w-2 ii burdens of production and proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving those determinations wrong rule a 290_us_111 sec_6201 may modify the presumption of correctness where an information_return such as a form_w-2 serves as the basis for the deficiency determination under that section where taxpayers assert a reasonable dispute with respect to income reported on an information_return and fully cooperate with the commissioner the burden of production is upon the commissioner to adduce reasonable and probative information in addition to the information_return see sec_6201 we conclude that respondent has met his burden of producing reasonable and probative information with respect to the deficiency attached to the return was a copy of the form_w-2 that pchli issued to petitioner in addition to other documents the parties stipulated historical sales data of pcfc stock agreements relating to the exercise of the options and the original return reporting the value of pcfc stock as dollar_figure per share when taken as a whole these documents are reasonable probative and supporting of the determination that the fair_market_value of pcfc stock was dollar_figure per share since respondent has met his burden of production the burden of persuasion lies with petitioners to show that respondent’s determinations are erroneousdollar_figure iii income from exercise of options a applicability of sec_83 sec_83 generally provides that where property is transferred to a taxpayer in_connection_with_the_performance_of_services the fair_market_value of the property at the first time the rights of the person having the beneficial_interest in the property are transferable or not subject_to a substantial_risk_of_forfeiture less the amount_paid for the property is includable in the taxpayer’s gross_income see 117_tc_237 aff’d 65_fedappx_508 5th cir where a taxpayer receives a nonqualified_stock_option without a readily_ascertainable_fair_market_value mere receipt of the option is generally a nontaxable event see sec_83 instead the taxpayer is taxed upon his or her exercise of the option and receipt of the shares where two conditions are met first where the shares are transferred to the taxpayer such that he or she acquires beneficial_ownership interest therein see sec_1_83-3 income_tax regs second 10petitioners do not assert nor does the record establish that the burden_of_proof as to factual matters should shift to respondent under sec_7491 where the shares are substantially_vested in the taxpayer such that they are transferable or not subject_to a substantial_risk_of_forfeiture see sec_1_83-3 income_tax regs where both conditions are met the taxpayer must recognize gross_income in the amount by which the fair_market_value of the shares exceeds the exercise price paid to acquire them see sec_83 each element for income inclusion is met here petitioner acquired beneficial_ownership of the shares of pcfc stock when he exercised the options in and the shares were transferred to him he paid for the shares and obtained legal_title to them he was entitled to receive dividends and he bore the risk of loss see racine v commissioner tcmemo_2006_162 92_tcm_100 aff’d 493_f3d_777 7th cir see also sec_1_83-3 income_tax regs the record does not establish that petitioner’s right to full enjoyment of the shares was limited but for their status as restricted securities such a restriction affects neither the timing of income inclusion nor the amount of income to be included under sec_83 see hilen v commissioner tcmemo_2005_226 90_tcm_333 rejecting taxpayer’s argument that shares of stock acquired through the exercise of nonstatutory_options were nontransferable and subject_to a substantial_risk_of_forfeiture because of a restrictive legend on the stock certificates the shares of pcfc stock were substantially_vested in petitioner because they were not subject_to a substantial_risk_of_forfeiture the rights of a taxpayer in property are subject_to a substantial_risk_of_forfeiture where the individual’s rights to full enjoyment are conditioned on the future performance of substantial services by any person sec_83 the record does not suggest and petitioners do not assert that petitioner’s right to full enjoyment of his shares was conditioned on the future performance of services we conclude that the pcfc shares substantially_vested in petitioner when he exercised the options under sec_83 petitioners must include in gross_income the difference between the fair_market_value of the big_number shares of pcfc stock on the exercise date and the amount petitioner paid for the stock on that date the parties agree that petitioner paid dollar_figure to acquire the pcfc stock but they disagree over the fair_market_value of pcfc stock on the exercise date b fair_market_value of pcfc stock parties’ arguments respondent though he does not explicitly state so advocates a market comparison approach by contending that the fair_market_value of pcfc stock can be determined from comparable sales surrounding the exercise date petitioners focus mainly on petitioner’s subjective belief of the price of pcfc stock on the exercise date but they do not buttress their position with expert opinion on the value of pcfc stock we will sustain respondent’s determination that the fair_market_value of pcfc stock on the exercise date was dollar_figure per share guiding principles fair_market_value is defined for federal tax purposes as the price at which property would change hands between a willing buyer and a willing seller neither being under a compulsion to buy or to sell and both having reasonable knowledge of all the relevant facts 411_us_546 citing sec_20_2031-1 estate_tax regs 120_tc_174 aff’d in part vacated in part and remanded sub nom j p morgan chase co v commissioner 458_f3d_564 7th cir the fair_market_value of property is a question of fact to be gleaned from the entire record in the light of well-settled valuation principles see 337_f2d_432 7th cir aff’g tcmemo_1963_244 property is considered to have no fair_market_value only in rare and extraordinary circumstances 93_tc_623 sec_1_1001-1 income_tax regs when valuing nonpublicly traded stock for federal tax purposes arm’s-length sales of reasonable amounts of like stock proximate to the valuation_date may be probative of fair_market_value so long as the buyer and seller are each informed and neither is acting under a compulsion to buy or sell see estate of noble v commissioner tcmemo_2005_2 89_tcm_649 see also 85_f3d_314 7th cir the price that an arm’s- length buyer would be willing to pay--and that sellers are willing to accept--for stock on the open market is generally the best means of gauging the stock’s present_value 237_f2d_729 8th cir aff’g tcmemo_1955_269 the best indicium of nonpublicly traded stock’s fair_market_value is often the price at which the stock is sold on a stock exchange over-the- counter market or otherwise 83_tc_269 cf sec_20_2031-2 estate_tax regs fair_market_value of stock sold within a reasonable period before and after the valuation_date is the weighted average of the means between the highest and lowest selling_price on the nearest date before and after the valuation_date fair_market_value of pcfc stock we begin our discussion of the fair_market_value of pcfc stock by noting an evidentiary void caused by each party’s failure to call an expert witness on the matter expert witness testimony while certainly not determinative of value may prove helpful in assisting the court to understand areas requiring specialized knowledge experience training or judgment see fed r evid petitioners bear the burden of proving the fair_market_value of pcfc stock see 70_tc_959 and that burden is steepened in the absence of reliable and reasonable expert opinion on the point in question pcfc stock was traded in an over-the-counter market in which fbr as the market maker reported prices resulting from a bid-ask process we regard fbr’s report as reliable in the light of their status as a member of the nasd and nasdaq within the three-month period surrounding the exercise date ie between june and date pcfc stock was traded in six transactionsdollar_figure five of those trades settled at dollar_figure per share and one closed at dollar_figure per share among the trades fbr facilitated less than one month after the exercise date on date was the settlement of big_number shares of pcfc stock at dollar_figure per share we look to the october trade as eminently probative of the fair_market_value of petitioner’s pcfc stock given the closeness in volume big_number shares traded as compared with big_number shares owned on the date immediately preceding the exercise date date fbr also traded big_number shares of pcfc stock for dollar_figure per share given that the trading price of pcfc stock remained 11we select a three-month window as reasonably proximate to the exercise date constant as to date dollar_figure per share on each of september and and as to volume dollar_figure per share on trades of big_number and big_number we accept respondent’s conclusion that the fair_market_value of pcfc stock on the exercise date was dollar_figure per sharedollar_figure whereas isolated stock sales may not be a reliable measure of fair_market_value in the face of contrary evidence see 73_tc_266 petitioners have not introduced evidence casting doubt on the sales which fbr facilitated other than petitioner’s self-serving trial testimony we scrutinize carefully unsubstantiated testimony of interested parties see 87_tc_74 in this case we decline to credit petitioner’s testimony absent corroborating evidence petitioners have offered no expert opinion evidence on the matter they did not introduce a copy of the form s-11 registration_statement filed with the sec in date establishing the primary offering price though petitioner testified that his decision to exercise the options was based in part on the fact that the form was filed nor 12although the book_value of pcfc stock alone is not a reliable measure of fair_market_value see biaggi v commissioner tcmemo_2000_48 79_tcm_1488 aff’d 8_fedappx_66 2d cir we note that the dollar_figure fair_market_value fits squarely within the book_value range for yearend dollar_figure and yearend dollar_figure have petitioners shown that the committee determined the price of pcfc stock to be other than that reported by fbr or as reported in the form_w-2 contrary to petitioner’s assertions we read little if anything of his failed attempts at selling the pcfc stock petitioners claim on brief that petitioner was unable to participate in the limited market for pcfc stock because the market insofar as it was restricted to qualified buyers and sellers was not open to him we find a peculiar inconsistency in petitioners’ statements on brief and representations that petitioner made to pcfc concerning sec rule under the act petitioners claim on brief that petitioner quickly came to understand the limited market for pcfc stock yet he represented to pcfc approximately six months earlier that he understood that public resale of the pcfc stock was not allowed until expiration of a holding_period of at least one year his claimed inability to sell big_number shares of pcfc stock is further called into doubt given that big_number shares of pcfc stock were sold on date precisely the time when he tried to sell his shares we think the better view is that the limited market of which petitioner speaks arises under the securities law and the status as pcfc stock as restricted securities not simply because of a lack of prospective buyers equally unpersuasive is petitioners’ contention that allegedly fraudulent behavior on the part of mr kornswiet compels a different result petitioner is college educated he has at least years of experience in the mortgage industry and he has been a mortgage underwriter during part of his career we observe that mortgage underwriters routinely assess the financial soundness of lendees for purposes of evaluating risk moreover petitioner represented that he acquired the information necessary to make an informed and knowledgeable decision with respect to his acquisition of pcfc stock he also testified that he recognized that the nonprime mortgage industry was going through a little bit of turmoil in late but that he believed that flux to be cyclical we conclude on the basis of the foregoing that petitioner recognized the risk associated with buying pcfc stock but he either ignored or miscalculated that risk petitioners by virtue of respondent’s concession are entitled to a worthless_stock deduction for petitioner’s misjudgment petitioners may not however invalidate the exercise of the options simply because hindsight reveals that the investment was unprofitable subsequent events petitioners contend that the pcfc stock was worthless on the exercise date as evidenced by pcfc’s bankruptcy six months later implicit in their argument is that subsequent events fix the fair_market_value of pcfc stock at less than dollar_figure per share the court_of_appeals for the seventh circuit the court to which an appeal of this case most likely lies has held that subsequent events should not be used to determine fair_market_value except to the extent that they were reasonably foreseeable on the valuation_date 763_f2d_891 7th cir we decline to conclude on the limited record before us that pcfc’s bankruptcy and the worthlessness of its stock were reasonably foreseeable events on the exercise date to be sure pcfc’s financial statements showed a company in dire financial straits but not one incapable of reversal petitioner’s trial testimony was consistent on this point in that he stated his understanding in late that the nonprime mortgage industry was experiencing a downward trend of a normal business cycle petitioner misplaces reliance on the bankruptcy court’s determination that pcfc was insolvent as early as date the bankruptcy court found that pcfc was insolvent at that time under analyses prescribed by the bankruptcy code and california civil code when analyzing fraudulent transfers the mere fact that a corporation may be insolvent does not necessarily render its stock worthless see id 38_bta_1270 aff’d 112_f2d_320 7th cir because that stock may have liquidating value or potential value see 71_tc_955 petitioners have failed to establish that pcfc’s insolvency was not reflected in the loss of more than of its stock value between date and the exercise date nor did they prove that the worthlessness of pcfc stock was reasonably foreseeable on the valuation_date the failure of proof is borne by petitioners conclusion bearing in mind that the price of stock in a liquid market is presumptively the one to use in judicial proceedings see 763_f2d_826 7th cir and presented with no reliable evidence from petitioners to the contrary we sustain respondent’s determination that the fair_market_value of pcfc stock on the exercise date was dollar_figure per sharedollar_figure given that holding it follows that petitioners must include in gross_income the difference between the fair_market_value of the stock on the exercise date dollar_figure less the amount that petitioner paid to acquire the stock dollar_figure or dollar_figure see sec_83 because petitioners reported this amount as gross_income on the original return and paid the accompanying tax through withholding they are not entitled to a refund of the tax paid respondent has conceded and we will uphold that 13petitioners do not assert nor does the record establish that discounts should be applied to the pcfc stock for lack of marketability minority interest or blockage petitioners are entitled to a worthless_stock deduction for under sec_165 and a dollar_figure capital_loss_carryover under sec_1212 in reaching our decision we have considered all arguments made and to the extent that we have not specifically addressed them we conclude that they are without merit or are irrelevant to reflect the foregoing and the parties’ concessions decision will be entered under rule
